Citation Nr: 1230283	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  05-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for a low back strain, with spondylosis at L5.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, granted the claims for service connection for a low back strain, with spondylosis at L5, and for bilateral hearing loss, and assigned initial ratings of 20 percent and zero percent for these disabilities, respectively, effective August 31, 2004.

In July, 2007, March 2010, and February 2012, the Board remanded the Veteran's claims on appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  Following the Board's February 2012 remand, the AMC increased the Veteran's disability rating for a low back strain, with spondylosis at L5, to 40 percent, effective August 31, 2004, the date of his original service connection claim.  

In his VA Form 9, received in September 2005, the Veteran indicated that he would like to be scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board at his local VA office.  Later in that month, however, the Veteran submitted a form indicating that he wished to withdraw his request for a Board hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In February 2012, the Board referred the issue of entitlement to service connection for a bilateral foot condition to the Agency of Original Jurisdiction (AOJ) as the claim had not yet been adjudicated by the AOJ and the Board did not have jurisdiction over it.  See June 2010 statement.  It appears that this issue has still not been adjudicated, and therefore, it is again referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's service-connected low back strain, with spondylosis at L5, has been primarily manifested by forward flexion limited to less than 30 degrees, but not by ankylosis of the entire thoracolumbar spine, and the disability does not result in incapacitating episodes requiring bed rest as prescribed by a physician.  Additionally, the evidence fails to show any objective clinical neurological manifestations associated with the Veteran's service-connected lumbar spine disability.

2.  Results of audiometric testing performed during November 2004, September 2009, and March 2012 VA audiological examinations reveal that the Veteran has had no more than level I hearing loss in either the right ear or the left ear during the pendency of his appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a low back strain, with spondylosis at L5, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection for each disability on appeal.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify has been met to the extent necessary in this case.  Regardless, the Veteran was afforded notice of the elements required to substantiate his original service connection claims by an RO letter dated in September 2004.  

Regarding the duty to assist, the RO has obtained the Veteran's private and VA treatment records, and has provided him with multiple VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Additionally, the March  2011 VA examiner described the functional effects caused by the Veteran's hearing loss in the examination report, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Further, his March 2012 VA orthopedic examination is deemed to be adequate for rating purposes and in accordance with the prior remand instructions.  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, the Board is satisfied that the RO/AMC has substantially complied with the Board's February 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board notes that it directed the RO/AMC to obtain a copy of the Veteran's VA treatment records dated since July 2011, to obtain any available treatment records from Joseph Park, D.O, dated since April 2010, and to schedule the Veteran for new VA audiological and spine examinations.  In compliance with these directives, the AMC obtained the Veteran's VA treatment records, and, in a February 2012 letter, requested that he complete and return a copy of VA Form 21-4142 in order to request any recent treatment records from Dr. Park on his behalf.  The Veteran did not return the form.  Finally, the Veteran was afforded adequate VA orthopedic and audiological examinations in March 2012.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claims on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected spine and hearing loss disabilities.


II.  Increased Rating Claims

As noted in the introduction, service connection was originally granted for the Veteran's hearing loss and lumbar spine disabilities in the March 2005 rating decision.  He was assigned a 20 percent disability rating for his spine disability and a noncompensable disability rating for his hearing loss disability, both effective August 31, 2004.  His lumbar spine disability rating was subsequently increased to 40 percent in the April 2012 rating decision, also effective August 31, 2004.  The Veteran disagrees with these rating assignments and contends that the symptoms associated with these service-connected disabilities merit higher disability ratings.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, where a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In these cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  As demonstrated by the evidence of record, however, there has not been a material change in the level of disability regarding either claim on appeal, and, therefore, as a uniform rating is warranted for each of these disabilities.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, and the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      
      A.  Lumbar Spine Disability.

The Veteran's service-connected lumbar spine disability is currently rated under Diagnostic Code 5242, degenerative arthritis of the spine.  Spine disabilities are rated under the criteria found in 38 C.F.R. § 4.71a.  There are two formulas for rating spine disabilities: a formula for rating intervertebral disc syndrome based on incapacitating episodes and a general formula for rating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  

Under the general formula for rating spine disease and injuries, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71, DC 5242 (2011).  

A 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating in excess of 40 percent is not available absent a showing of ankylosis.  Id.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and a 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5235 to 5243 (2011).  Note (1) to DC 5243 indicates that an incapacitating episode for evaluation purposes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8  Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Based on a thorough review of all of the evidence of record, including the VA examination reports, VA and private treatment records, and the Veteran's lay statements, the Board finds that the symptoms associated with the Veteran's service-connected lumbar spine disability most closely resemble the criteria for the currently assigned 40 percent disability rating.  In reaching this determination, the Board has carefully considered the medical evidence of record pertaining to the Veteran's lumbar spine disability.  

The first evidence of record describing the severity of the Veteran's lumbar spine disability is found in a February 2005 VA examination report.  At that time, he complained of having intermittent severe pain in the low back.  He reported that he sometimes would go as long as two weeks without pain, but that at other times, his pain nearly incapacitated him.  He was noted as not having any truly incapacitating episodes, and reported that he did not have to be on bed rest.  He did report missing approximately 10 days of work due to his back pain.  The examiner noted that the back pain did not radiate or interfere with his daily activities.

On examination, tenderness was noted on palpation from L4 to S1 in the midline and over both sacroiliac joints.  Range of motion testing results revealed that flexion was limited to 40 degrees, extension was limited to 20 degrees, lateral bending was limited to 20 degrees both to the left and right side, and rotation was limited to 30 degrees both to the left and right side.  The Veteran complained of some discomfort at the limits of range of motion, with flexion bothering him more than the other motions.  The Waddell signs were negative and no muscle spasms were noted.  Neurologic testing of the lower extremities revealed that deep tendon reflexes, motor strength, and sensory perception were all intact and normal.  Straight leg raise testing and Babinski testing yielded negative results, although some hamstring tightness was noted bilaterally during straight leg raise testing.  Based on examination results, the examiner diagnosed a chronic lumbar strain and noted that no signs or symptoms of nerve root irritation were present.  Radiological imaging revealed spondylosis at L5 with no evidence of spondylolisthesis.  Disc spaces were preserved and vertebral bodies were well aligned.

The Veteran's lumbar spine disability was examined again in September 2009.  During that VA spine examination, the Veteran reported using numerous medications to treat his back disability, but that none of them relieved his back pain.  He reported that his back felt better when standing up rather than sitting down.  He reported having no bowel or bladder changes, and no urinary or fecal incontinence.  He reported experiencing muscle spasms that would cause him to stop activities, and he reported being able to stand for approximately two hours before needing to sit down to rest.  His walking was generally not limited, but he was unable to quantify how far he could walk.  He reported having great difficulty in sleeping.  He reported being able to perform his employment duties, but that he had increased pain with the prolonged standing that was required in his work.  The examiner noted no history of incapacitating flare-ups.  Range of motion testing revealed that forward flexion was limited to 20 degrees, extension was limited to 10 degrees, both right and left rotation were limited to 20 degrees, and both right and left lateral flexion were limited to 20 degrees.  The Veteran experienced pain at the endpoints of each motion and he complained of pain, right greater than left, during rotation and lateral flexion.  Muscle strength testing of the hallucis longus was 5 out of 5.  Deep tendon reflexes were noted to be normal, at 2 out of 4.  Straight leg testing from both sitting and supine positions yielded negative results.  Patrick's testing was negative and the Veteran was noted to be able to easily walk heel to toe.  Waddell signs were positive for axial loading only.  There were no palpable muscle spasms and the Veteran did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He did experience increased pain on repetitive motion testing.  The examiner additionally noted that in the standing position, the Veteran had forward flexion to only 20 degrees, but that he was able to easily sit on the examination table with his back flexed to 90 degrees.  An MRI of the Veteran's spine revealed degenerative disc disease at T11-12, L3-4, and L5-S1.  No significant neural foraminal or canal stenosis was seen.  Spondylolysis without spondylolisthesis and spina bifida occulta defect were seen at L5-S1.

In a November 2009 statement, the Veteran indicated that he believed that he had nerve damage because his extremities would frequently fall asleep.  He also indicated that he disagreed with the examiner's finding that he did not experience fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He further contested the September 2009 VA examiner's report, where it indicated that he could easily sit on the examination table.  The Veteran contended that he could not bend when he was asked to do so and that he had to lie on the table on his side to ease the pain from lying straight on his back.  He essentially repeated these contentions in a June 2010 statement.  

Based on the somewhat ambiguous range of motion capabilities of the Veteran, as noted by the September 2009 VA examiner, and based on the Veteran's contentions in his November 2009 and June 2010 statements, the Board remanded his claim again in February 2012 in order for a new VA examination to be performed to assess the severity of his lumbar spine disability.  

During his subsequent March 2012 VA examination, the Veteran reported that he experienced back pain in the central low back.  He reported the he did not experience any bowel of bladder changes.  He indicated that he did not have limitations with his activities of daily living, but that he moved at a slower pace.  His ability to stand was not limited and he did not experience any unsteadiness, falling, or radiation of pain.  He reported having to sleep on his side and complained of intermittent numbness/tingling to the bilateral arms and legs.  

During range of motion testing, the Veteran's forward flexion was limited to 10 degrees, with pain beginning at 10 degrees.  His extension was limited to 10 degrees, with pain again beginning at 10 degrees.  His right lateral flexion and left lateral flexion were both limited to 10 degrees, with pain also beginning at 10 degrees for both motions.  Finally, both his right and left lateral rotation motions were limited to 20 degrees, with painful motion beginning at 20 degrees.  The examiner noted that while he was limited to 10 degrees of flexion on direct testing, he was sitting at 90 degrees on the examination table and in the waiting area.  After three repetitions, the Veteran did not experience any decrease in any range of motion.  The examiner noted that the Veteran's range of motion was primarily limited due to pain.  The examiner also noted that he had localized tenderness or pain to palpation in the thoracolumbar spine.  No guarding or muscle spasms, however, were noted.  Muscle strength testing revealed normal, 5 out of 5, results for all extremity muscles tested.  No muscle atrophy was noted.  Deep tendon reflexes were all normal at 2+, and a sensory examination yielded normal results for both lower extremities.  The examiner noted that the Veteran did not have any complaints of numbness at that time, or any noted pain or any other symptoms of radiculopathy.  Straight leg raising tests were negative bilaterally.  No other neurologic abnormalities or findings related to a thoracolumbar spine condition were noted.  The examiner specifically noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner referenced a private MRI which showed disc bulging and degeneration at the L3-4, and L5-S1 levels, with facet hypertrophy with some neuroforaminal stenosis.  Finally, the examiner noted that the Veteran's thoracolumbar spine condition had resulted in an absence of 17 days of work over the preceding 12 months.  

Based on the foregoing, the Board finds that the currently assigned 40 percent disability rating is appropriate for the Veteran's lumbar spine disability.  In making this determination, the Board observes that at no point during the appellate period was the Veteran noted to have unfavorable ankylosis of the thoracolumbar spine, as would be required for the next higher 50 percent disability rating.  Although very limited, the Veteran does have motion of the spine; at worst, he had flexion limited to 10 degrees.  Moreover, the Veteran has not been shown to suffer any incapacitating episodes as a result of intervertebral disc syndrome which would be necessary in order to consider a possible higher rating under those criteria.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  Specifically, in February 2005 he was noted as not having any truly incapacitating episodes, and reported that he did not have to be on bed rest.  During the September 2009 VA spine examination, the examiner noted no history of incapacitating flare-ups.  And during the subsequent March 2012 VA examination, the examiner specifically noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

The Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination based on any results for range of motion testing during the appellate period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. at 204-7.  While the September 2009 VA examiner noted that he experienced pain during rotation and lateral flexion, and increased pain on repetitive motion, there was no indication that he experienced ankylosis due to pain.  Moreover, the March 2012 VA examiner specifically noted that pain was experienced at the end point of each range of motion and that there were no further limitations of motion due to pain after repetitive testing.  The examiner specifically indicated that pain was the main factor in the Veteran's limitation of motion as tested.  Consequently, the Board finds that the assigned 40 percent evaluation for the entire appellate period appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his spine disability.

As provided in DC 5242, the Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, the Board finds that to grant such an additional rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011).  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes.  If the disability does not warrant a rating under those codes, only then is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion has been found to be compensable at the 40 percent rating.  Therefore, a separate rating based on arthritis is not warranted.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any objective neurologic abnormalities associated with the back disability, including, but not limited to, bowel or bladder impairment, evaluated separately under an appropriate diagnostic code.  In this case, while the Veteran has complained of some numbness in his lower extremities, he has not been found to have any neurological deficits during any of his VA examinations, and his private and VA treatment records do not contain any objective evidence of neurological findings associated with his spine disability.  Further, the March 2012 VA examiner specifically noted that the Veteran did not have a complaint of numbness at the time of the examination.  Consequently, the Board finds that the evidence preponderates against a separate rating for neurological disability.


      B.  Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100 (2011).  To evaluate the degree of disability from defective hearing, the rating schedule requires an assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 is applicable.  Specifically, when pure tone threshold levels are 55 decibels or higher at each of the four specified frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher Roman numeral designation between application of Table VI and Table VIa must be determined and applied.  As demonstrated below, there is no evidence of an exceptional pattern of hearing loss in the Veteran's case.

The Veteran's hearing was first evaluated during the pendency of his claim in a November 2004 VA audiological examination.  Audiometric testing performed during that examination revealed the following results, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
65
LEFT
15
15
60
70
70

The average pure tone threshold for the frequencies from 1000 to 4000 Hertz was 41.25 decibels in the right ear and 53.75 decibels in the left ear.  Maryland CNC speech recognition testing revealed a score of 100 percent for the right ear and 96 percent for the left ear.  After testing the Veteran's hearing, the VA audiologist diagnosed hearing within normal limits from 250 to 2000 Hertz, sharply falling to a moderately severe to severe high frequency sensorineural hearing loss in the right ear, and hearing within normal limits from 250 to 1500 Hertz, sharply falling to a moderately severe to severe high frequency sensorineural hearing loss in the left ear.  These audiometric and speech recognition testing results equate to an assignment of level I hearing impairment for both ears.  This numeric assignment equates to a noncompensable disability rating upon application of Tables VI and VII.  See 38 C.F.R. § 4.85(f) (2011).  

The severity of the Veteran's hearing loss was later evaluated again during the September 2009 VA audiological examination.  The results of audiometric testing performed during that examination were as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
65
65
LEFT
20
20
45
75
80

The average pure tone threshold for the frequencies from 1000 to 4000 Hertz was 43.75 decibels for the right ear and 55 decibels for the left ear.  Speech recognition testing revealed a score of 96 percent for the right ear and 100 percent for the left ear.  Based on these results, the VA audiologist diagnosed hearing within normal limits from 250 to 2000 Hertz, with moderate sensorineural hearing loss from 3000 to 8000 Hertz in the right ear, and hearing within normal limits from 250 to 2000 Hertz, with moderate to severe sensorineural hearing loss from 3000 to 8000 Hertz in the left ear.  These audiometric and speech recognition testing results again equate to an assignment of level I hearing impairment for both ears, which again equates to a noncompensable disability rating upon application of Tables VI and VII.  See 38 C.F.R. § 4.85(f) (2011).  

Following the Board's February 2012 remand of the Veteran's appeal, the severity of his hearing loss was again tested during a March 2012 VA audiological examination.  The results of audiometric testing performed during that examination were as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
65
65
LEFT
25
30
35
70
70

The average pure tone threshold for the frequencies from 1000 to 4000 Hertz was 47.5 decibels for the right ear and 51.25 decibels for the left ear.  Speech recognition testing revealed a score of 96 percent for the both the right and left ears.  Based on these results, the VA audiologist diagnosed sensorineural hearing loss from 500 to 4000 Hertz in both ears.  During the examination, the Veteran reported that without his hearing aids he would misunderstand what other would say to him and that he would have to turn up the volume of the television.  He reported that others would make fun of him and that he did not hear what others would say if they were not facing him.  He reported wearing his hearing aids all the time and that he could function just fine at work with hearing aids.  The audiometric and speech recognition testing results from this examination again equate to an assignment of level I hearing impairment for both ears, which again equates to a noncompensable disability rating upon application of Tables VI and VII.  See 38 C.F.R. § 4.85(f) (2011).  

Considering all of the evidence of record, the Board finds that the Veteran is not entitled to a compensable schedular disability rating for his service-connected bilateral hearing loss, as there is no evidence of record suggesting that his hearing loss was of such a severity as to merit a compensable, 10 percent, disability rating.  In all, the severity of the Veteran's hearing loss has never exceeded the assignment of Roman numeral I for either ear.  In order to be compensable, the Veteran would have to be shown to have hearing loss that is significantly more severe than his current levels.  

Additionally, the Board acknowledges the Veteran's lay statement regarding his hearing loss, and his report to the March 2012 VA examiner regarding the difficulties he has endured because of his hearing loss.  In his August 2005 notice of disagreement and his September 2005 VA Form 9, the Veteran indicated that because of his hearing loss, he had difficulty enjoying like he used to, such as listening to music, listening to nature sounds when fishing, and being able to listen to the television at a normal level.  He also indicated that he had particular difficulty with his employment because coworkers sometimes had to yell in order to get his attention.  He has additionally reported having suffered from ridicule because of his hearing loss and that he had particular difficulty being able to hear what others were saying.  The Board additionally acknowledges that the Veteran is competent to attest to his hearing impairment symptoms.  While the Board does not doubt his sincerity in reporting his particular difficulties with hearing loss, the rating criteria for hearing loss, nonetheless, contemplate some degree of functional difficulty due to demonstrable hearing loss, even at the hearing levels that are associated with a noncompensable disability rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  See 38 C.F.R. §§ 4.85, 4.86 (2011); Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignment.

Based on the foregoing, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a disability rating in excess of 40 percent for his service-connected lumbar spine disability, and the evidence is against a finding that he is entitled to a compensable disability rating for his service-connected bilateral hearing loss.  Thus, while the Board has considered the applicability of the benefit-of-the-doubt doctrine, that doctrine is not applicable to these claims.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's rated lumbar spine disability (i.e., limited and painful motion, tenderness, muscle spasms, and degenerative changes), and bilateral hearing loss (i.e., difficulty listening to music, sounds of nature, and the television, and difficulty hearing coworkers) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The disability rating assigned under DC 5242 contemplates symptoms such as those described by the Veteran, and as discussed above, the levels of hearing loss that correspond to a noncompensable disability rating contemplate hearing loss with corresponding difficulty in hearing in particular situations, and therefore are the sort of symptoms associated with the Veteran's objectively identified level of hearing loss.  Thus, the Board finds that the applicable rating criteria are, therefore, adequate to evaluate his disabilities, and for these reasons, referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

Entitlement to an initial disability rating in excess of 40 percent for a low back strain, with spondylosis at L5, is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


